     Case 3:20-cv-00615-DJH Document 7 Filed 12/14/20 Page 1 of 5 PageID #: 27




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

GEORGE D. WOLFE                                                                              Plaintiff,

v.                                                               Civil Action No. 3:20-cv-615-DJH

RUSHMORE LOAN MANAGEMENT
SERVICES et al.,                                                                         Defendants.

                                             * * * * *

                                  MEMORANDUM OPINION

        Plaintiff George D. Wolfe filed the instant pro se action proceeding in forma pauperis.

This matter is before the Court for screening pursuant to 28 U.S.C. § 1915(e)(2) and McGore v.

Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549

U.S. 199 (2007). For the reasons set forth below, the action will be dismissed.

                                        I. ALLEGATIONS

        Plaintiff names as Defendants Rushmore Loan Management Services, Flagstar Bank, and

First Guaranty Mortgage. Plaintiff indicates that the basis for the Court’s jurisdiction is federal-

question jurisdiction. Where the complaint form requests the filer to list the specific federal

statutes or constitutional provisions at issue, Plaintiff states, “Violation of the Quid pro quo

law[;] Violation of the Homestead Exemption Act[; and] Violation of the Uniform Commercial

Code KRS 132.810(2)(e).” Where the form asks the filer to provide information regarding the

basis for diversity jurisdiction, Plaintiff writes “NA” (which the Court presumes to mean “not

applicable”), except for the amount in controversy which Plaintiff states is $650,000.

        In the Statement of Claim, Plaintiff states, “All three companies have violated the

Uniform Commercial Code, the Quid pro quo law and the Homestead Exemption Act in dealing
   Case 3:20-cv-00615-DJH Document 7 Filed 12/14/20 Page 2 of 5 PageID #: 28




with my escrow account (Laws attached).” Plaintiff attaches a page which states the following in

toto:

        Uniform Commercial Code
        One of the Uniform Laws drafted by the National Conference of Commissioners
        on Uniform State Laws governing commercial transactions (sales of goods,
        commercial paper, bank deposits and collections, letters of credit, bulk transfers,
        warehouse receipts, bills of lading, investment securities and secured transactions).
        The U.C.C. has been adopted by all states, except Louisiana.

        Quid pro quo
        What for what; something for something. Used in law for the giving one valuable
        thing for another. It is nothing more than the mutual consideration which passes
        between the parties to a contract, and which renders it valid and binding.

        Homestead Exemption Act
        KRS 132.810(2)(e) provides the exemption be adjusted for inflation every 2 years.

        As relief, Plaintiff seeks “$650,000 paid for damage caused me and my family. Re-

imbursement of extra payments paid since November 2018.”

                                          II. ANALYSIS

        The Court recognizes that pro se pleadings are to be held to a less stringent standard than

formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519 (1972). The duty to be

less stringent with pro se complaints, however, “does not require [the Court] to conjure up

unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation omitted), and

the Court is not required to create a claim for a pro se plaintiff. Clark v. Nat’l Travelers Life Ins.

Co., 518 F.2d 1167, 1169 (6th Cir. 1975). To command otherwise would require the “courts to

explore exhaustively all potential claims of a pro se plaintiff, [and] would also transform the

district court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985).



                                                  2
   Case 3:20-cv-00615-DJH Document 7 Filed 12/14/20 Page 3 of 5 PageID #: 29




        Rule 12(h)(3) of the Federal Rules of Civil Procedure provides, “If the court determines

at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.” It is

axiomatic that federal district courts are courts of limited jurisdiction, and their powers are

enumerated in Article III of the Constitution. Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S. 375, 377 (1994); Hudson v. Coleman, 347 F.3d 138, 141 (6th Cir. 2003) (“[I]t is well

established that federal courts are courts of limited jurisdiction, possessing only that power

authorized by the Constitution and statute.”). “Jurisdiction defines the contours of the authority

of courts to hear and decide cases, and, in so doing, it dictates the scope of the judiciary’s

influence.” Douglas v. E.G. Baldwin & Assocs. Inc., 150 F.3d 604, 606 (6th Cir. 1998),

overruled on other grounds by Cobb v. Contract Transp., Inc., 452 F.3d 543, 548-49 (6th Cir.

2006). Federal courts have an independent duty to determine whether they have jurisdiction and

to “‘police the boundaries of their own jurisdiction.’” Id. at 607 (quoting Ebrahimi v. City of

Huntsville Bd. of Educ., 114 F.3d 162, 165 (11th Cir. 1997)). The party that seeks to invoke a

federal district court’s jurisdiction bears the burden of establishing the court’s authority to hear

the case. Kokkonen, 511 U.S. at 377. To satisfy this burden, the complaint must allege “the facts

essential to show jurisdiction.” McNutt v. Gen. Motors Acceptance Corp. of Ind., 298 U.S. 178,

189 (1936); see also FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990).

        In the present case, Plaintiff has not met his burden of establishing federal question

jurisdiction under 28 U.S.C. § 1331. The “well-pleaded complaint” rule requires that “a federal

question be presented on the face of the complaint.” Mich. S. R.R. Co. v. Branch & St. Joseph

Ctys., 287 F.3d 568, 573 (6th Cir. 2002). Put another way, “a case arises under [federal-question

jurisdiction] when it is apparent from the face of the plaintiff’s complaint . . . that the plaintiff’s

cause of action was created by federal law.” Id.; see also Gunn v. Minton, 568 U.S. 251, 257,


                                                   3
  Case 3:20-cv-00615-DJH Document 7 Filed 12/14/20 Page 4 of 5 PageID #: 30




(2013) (“A case arises under federal law when federal law creates the cause of action asserted.”).

Therefore, the complaint must show on its face that the cause of action is created by federal law.

       Plaintiff alleges violations of the “Quid pro quo law”; the “Homestead Exemption Act”;

and the Uniform Commercial Code. “A pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’ Nor does a complaint

suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

Plaintiff fails to state any facts to explain what any of the Defendants did or did not do or to

explain how any of the laws he cites were violated. Conclusory allegations or bare legal

conclusions will not suffice as factual allegations. Followell v. Mills, 317 F. App’x 501, 505

(6th Cir. 2009). Plaintiff states no factual allegations which support a cause of action created by

federal law. Therefore, the complaint fails to establish federal-question jurisdiction.

       Additionally, Plaintiff fails to establish diversity jurisdiction. For a federal court to have

diversity-of-citizenship jurisdiction pursuant to § 1332, there must be complete diversity—which

means that each plaintiff must be a citizen of a different state than each defendant—and the

amount in controversy must exceed $75,000. Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68 (1996).

Plaintiff fails to allege facts supporting that the amount in controversy exceeds $75,000. While

he states that he is seeking $650,000 in damages, the complaint is devoid of any factual basis to

support that amount or facts which suggest that the amount claimed is not merely delusional,

rather than a request made in good faith. Neitzke v. Williams, 490 U.S. 319, 328 (1989). Even

construed liberally, the complaint contains no facts whatsoever to support the requisite $75,000

amount in controversy. See McCune v. JPay, Inc., No. 2:17-cv-670-CMV-JLG, 2017 U.S. Dist.

LEXIS 127026, at *7 (S.D. Ohio Aug. 10, 2017) (holding that plaintiff failed to sufficiently


                                                  4
      Case 3:20-cv-00615-DJH Document 7 Filed 12/14/20 Page 5 of 5 PageID #: 31




plead diversity jurisdiction where he sought $500,000 in damages but “his allegations fail[ed] to

support such a request”), report and recommendation adopted, 2017 U.S. Dist. LEXIS 135660

(S.D. Ohio, Aug. 24, 2017); Tiger v. Pynkala, No. 14-cv-2312-JDT, 2014 U.S. Dist. LEXIS

155247, at *14, n.11 (W.D. Tenn. Oct. 30, 2014) (finding that the plaintiff failed to meet her

burden of pleading diversity jurisdiction where she failed to “present clear allegations” that the

amount in controversy exceeded $75,000); Carter v. Night Mgmt. & Gap Prot., No. 2:12-cv-780-

EAPD-EAS, 2012 U.S. Dist. LEXIS 143796, at *3 (S.D. Ohio Sept. 7, 2012) (finding that the

plaintiff failed to sufficiently plead diversity jurisdiction where “her allegations fail[ed] to

support her request for millions of dollars”), report and recommendation adopted, 2012 U.S.

Dist. LEXIS 144025 (S.D. Ohio, Oct. 3, 2012). Therefore, Plaintiff has failed to satisfy the

amount-in-controversy requirement, and the complaint fails to support diversity jurisdiction.

         Accordingly, Plaintiff has failed to establish that the Court has subject-matter jurisdiction

over this action, and the Court will dismiss this action by separate Order.1

Date:     December 14, 2020




cc:     Plaintiff, pro se
        Defendants
4415.010




1
 Plaintiff also filed two letters (Docket Nos. 5 and 6). However, the letters do not bear on the Court’s jurisdiction
over the matter.
                                                           5
